Jenkins, P. J.
When this case was previously here upon exceptions to the overruling of demurrers to the petition, it was held that, “ even though a physician or surgeon may be skilled in his profession, he is nevertheless under a duty to exercise reasonable care and skill in the performance of an operation, and his failure to do so is a tort for which a recovery may be had,” and that the petition set out a cause of action. Grubbs v. Elrod, 25 Ga. App. 108 (102 S. E. 908). While the burden was on the plaintiff to show a want of due care, skill, and diligence, the question of negligence was one of fact for the jury. Ga. Northern Ry. Co. v. Ingram, 114 Ga. 639 (40 S. E. 708); Fincher v. Davis, 27 Ga. App. 494 (108 S. E. 905); Edwards v. Roberts, 12 Ga. App. 140 (76 S. E. 1054). The exceptions now taken are limited in effect to the general grounds. The jury having been authorized, to consider the nature of the injury itself with “ all the attendant facts and circumstances which might throw light on the ultimate question ” of negligence (Pace v. Cochran, 144 Ga. 261, 265 (86 S. E. 934); Fincher v. Davis, supra), and having found a verdict for the plaintiff in the sum of fifty dollars, which verdict has the approval of the trial judge, this court will not interfere, since it cannot be said as a matter of law that the verdict was absolutely unauthorized, although there was very strong .evidence for the defendant which tended to negative wholly any lack of skill or diligence on his part.

Judgment affirmed.


Stephens and Hill, JJ., concur.